         Case 1:20-cv-01142-JMF Document 88 Filed 07/28/20 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      July 28, 2020

By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

        Re:    New York v. Chad F. Wolf, et al., No. 20 Civ. 1127 (JMF) (S.D.N.Y.)
               Lewis-McCoy, et al. v. Chad Wolf, et al., No. 20 Civ. 1142 (JMF) (S.D.N.Y.)

Dear Judge Furman:

          This Office represents the defendants in the above-referenced actions. We write
respectfully in response to the Court’s July 23, 2020, order, Dkt. No. 88,1 which directed the parties
to address whether the Department of Homeland Security’s (“DHS’s”) announcement that it “will
lift its ban on the Trusted Traveler Program (TTP) for New York residents” 2 renders these actions
moot. For the reasons that follow, these actions are now moot and should be dismissed.

        The State of New York and a class of New York residents filed these actions seeking
declaratory and injunctive relief invalidating the February 5, 2020, decision of Acting Secretary
Chad Wolf to exclude New York residents from participation in Trusted Traveler Programs (the
“TTP Decision”). See, e.g., Dkt. No. 1 at 29-30. DHS rescinded the TTP Decision on July 23,
2020. That intervening change in policy afforded plaintiffs the full relief they seek. The Supreme
Court has repeatedly affirmed that a change in law that affords plaintiffs the relief they seek moots
a lawsuit challenging the prior law. See, e.g., United States v. Alaska S.S. Co., 253 U.S. 113, 116
(1920) (“Where by an act of the parties, or a subsequent law, the existing controversy has come to
an end, the case becomes moot and should be treated accordingly”); Hall v. Beals, 396 U.S. 45, 48
(1969) (holding that an amendment to a Colorado law “has surely operated to render this case
moot” because the amendment resolved plaintiffs’ objections to the law); U.S. Dep’t of Treasury
Bureau of Alcohol, Tobacco and Firearms v. Galioto, 477 U.S. 556, 559-60 (1986) (dismissing
claims as moot where a “new statutory scheme” resolved plaintiffs’ challenges); United States v.
Microsoft Corp., 138 S. Ct. 1186, 1188 (2018) (per curiam) (finding dispute “over the issue with


    1   Citations refer to the docket in New York v. Wolf, No. 20 Civ. 1127 (JMF) (S.D.N.Y.).

    2    See Dep’t of Homeland Security, New York Amends Dangerous Green Light Law to
Cooperate with Federal Law Enforcement on DMV Records, available at
https://www.dhs.gov/news/2020/07/23/new-york-amends-dangerous-green-light-law-
cooperatefederal-law-enforcement-dmv (July 23, 2020).
          Case 1:20-cv-01142-JMF Document 88 Filed 07/28/20 Page 2 of 3
                                                                                            Page 2


respect to which certiorari was granted” moot after action was taken pursuant to new statute); New
York State Rifle & Pistol Ass’n, Inc. v. City of New York, 140 S. Ct. 1525, 1526 (2020) (per curiam)
(finding “[p]etitioners’ claim for declaratory and injunctive relief with respect to the City’s old
rule” moot after amendment of that rule).

        This mootness analysis applies even though DHS’s change of policy was contemporaneous
with its withdrawal of its motion papers and recognition that a central argument in its defense of
its decision was premised on an erroneous foundation. See Dkt. No. 89 at 2. Policies are often
changed in response to litigation, and the Supreme Court has declined to review superseded laws
even when changes appear to have been prompted by litigation concerns. See Fusari v. Stenberg,
419 U.S. 379, 385 (1975) (remanding case for consideration in light of change in law where
“[f]ollowing [the Supreme Court’s] notation of probable jurisdiction, the Connecticut Legislature
enacted major revisions on” the law at issue); Kremens v. Bartley, 419 U.S. 119, 128 (1977) (“The
fact that the Act was passed after the decision below does not save the named appellees’ claims
from mootness.”). Nor does the “voluntary cessation” doctrine apply here. As the Seventh Circuit
has explained, “the complete repeal of a challenged law renders a case moot, unless there is
evidence creating a reasonable expectation that the [government] will reenact the [law] or one
substantially similar.” Fed. of Advertising Indus. Reps., Inc. v. City of Chicago, 326 F.3d 924, 930
(7th Cir. 2003); see also id. at 930 n.7 (collecting cases to the same effect from other circuits);
accord Assoc. Gen. Contractors of Conn., Inc. v. City of New Haven, 41 F.3d 62, 66 (2d Cir.1994).
Here, DHS’s acknowledgment that the rescinded TTP Decision is not legally supportable, see Dkt.
No. 89, mitigates the risk that it will be re-implemented.

         “The hallmark of a moot case or controversy is that the relief sought can no longer be given
or is no longer needed.” Martin-Trigona v. Shiff, 702 F.3d 380, 386 (2d Cir. 1983). Here, Plaintiffs
seek a judgment in this action despite the fact that DHS has provided them with the full relief
sought in their lawsuits. But because that relief “is no longer needed,” id., these cases should be
dismissed as moot.

       We thank the Court for its consideration of this letter.
Case 1:20-cv-01142-JMF Document 88 Filed 07/28/20 Page 3 of 3
                                                                         Page 3


                                 Respectfully submitted,

                                 AUDREY STRAUSS
                                 Acting United States Attorney for the
                                 Southern District of New York

                           By:       /s/ Zachary Bannon
                                 ZACHARY BANNON
                                 ELIZABETH KIM
                                 CHRISTOPHER CONNOLLY
                                 Assistant United States Attorneys
                                 86 Chambers St. 3rd Floor
                                 New York, New York 10007
                                 Tel.: 212-637-2728, 2745, 2761
                                 Fax:     212-637-2717
                                 E-mail: Zachary.Bannon@usdoj.gov
                                          Elizabeth.Kim@usdoj.gov
                                          Christopher.Connolly@usdoj.gov
